Citation Nr: 1234528	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970. 

This matter is on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's PTSD claim is based on his active duty service in the Republic of Vietnam from April 1969 to October 1970.  According to his January 2009 statement, he was attached to the 160th Maintenance Company in Qui Nhon, which he claims was attacked by hostile forces "numerous times."  He states that he "witnessed many horrific events of the war, to include death and serious injury to fellow comrades and others."  He also recalls the death of some high school friends who died while serving in Vietnam, although he did not specifically indicate that he served with either of them.  

In July 2009, the RO determined that the information provided by the Veteran was insufficient for the Joint Services Records and Research Center (JSRRC) to make a meaningful attempt to research his recollections.  As such, even though the Veteran has provided private psychiatric treatment records indicating a diagnosis of PTSD, his stressor could not be corroborated as is required under 38 C.F.R. § 3.304(f).  The Veteran's claim was subsequently denied in a July 2007 RO decision.  

However, the provisions relating to the establishment of service connection for PTSD in 38 C.F.R. § 3.304(f), were amended effective July 13, 2010. See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).

Under this amendment, if a veteran's claimed stressor claimed is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD related to the claimed stressor, then the veteran's lay testimony may alone be sufficient to establish the occurrence of the claimed in-service stressor, so long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The amended regulations may be applicable to the Veteran's case.  Notably, he presented some evidence indicated that Qui Nhon came under attack in March, June, and September 1970.  There is an indicated that there were multiple fatalities following the September 1970.  The details of the attacks are unclear and have not been corroborated.  Nevertheless, such would tend to support the Veteran's assertion of being in fear of hostile military activity.   Additional development is warranted.

Further, as is required under the amended regulations, there must be a diagnosis from a "VA psychologist or psychiatrist."  While the regulations do not specifically state that this diagnosis must be in the context of a VA examination, the comments associated with the amendment clearly indicate that a VA examination is preferred, given that (1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process, (2) the VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training, (3) the VA provides VA associated practitioners with the veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder, and (4) the VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency. See Nat'l Org. of Veterans' Advocates, Inc. v. Shinseki, ___ F.3d ___ (Fed. Cir. 2012).  Therefore, the Veteran must also undergo a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding the information required by the JSRRC in order to verify a claimed stressor, while allowing him an appropriate amount of time to provide additional information.

If the Veteran provides relevant additional information related to his claimed stressors, and the stressors are of sufficient specificity, the RO should attempt to corroborate his allegations with the appropriate research facilities.  If the stressors are of inadequate specificity to be verified, such a determination should be noted in the record. 

2.  Regardless of whether or not the Veteran responds, the AMC should ask the JSRRC to review all relevant records related to the Veteran's unit for the period from April 1969 to October 1970 in order to determine whether it encountered hostile activity during that time and whether encountering hostile activity is consistent with the places, types, and circumstances of his service.

3.  If the Veteran has received treatment from any VA medical facility, the records of such treatment should be incorporated in the claims file.  

The Veteran should also be requested to provide any information regarding additional treatment records that he may have in his possession relating to his PTSD. If he has received additional treatment since this claim was certified for appeal, the RO should attempt to acquire the associated records, after obtaining the Veteran's authorization.

4. After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.

The VA examiner should determine whether the Veteran has PTSD related to any of his claimed stressors or is otherwise related to his fear of hostile military or terrorist activity.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.

The claims file should be made available to and reviewed by the examiner. The psychiatrist must provide a complete rationale for all opinions offered. In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record.

5. After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

